DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri et al. (US 2012/0014775) in view of Uriarte Mijangos et al. (US 2012/0294684; hereinafter “Uriarte”).
Claim 1:
	Numajiri teaches a method of remodeling a wind turbine power generation facility (1), comprising: a carry-in step (figure 1) of carrying (by 50, 51, 52) a reinforcement member (P, “replacement device (part)” para. [0037]) into a hub (4) through an opening portion (43) which has a smaller dimension than a reinforcement object (para. [0035]; large devices within the 
	Numajiri does not explicitly teach that the reinforcement step comprises forming in the reinforcement object bolt holes for attaching the reinforcement member to the reinforcement object, formation of the bolt holes being performed inside the hub by using drilling machine.
	Uriarte teaches a system and process for assisting in the performance of regular maintenance in wind turbines (paras. [0001]-[0008]) wherein the maintenance includes machinery adapted to the actual spaces inside a wind turbine which precisely machines bore holes for that attachment repair/reinforcement/retrofit components within the wind turbine by using a drilling machine (figure 4 and 5; paras. [0001]-[0002], [0006], [0007], [0023]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the drilling machine and machining operation within a wind turbine, as taught by Uriarte, to the method of Numajiri in order to form necessary attachment points for the repair/reinforcement/retrofit member of Numajiri since: (a) Numajiri teaches a step of “mounting” part P (c. 6, l. 53); (b) one having ordinary skill in the art would readily understand that “mounting” would include fastening the part P; and  (c) Uriarte teaches a machine for forming mounting bore holes specifically within wind turbines, noting that .
Claims 2, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri in view of Uriarte and further in view of Vangy (US 2010/0005656).
Claim 2:
	Numajiri teaches an installment step of installing a rail (50) and a pulley (51, figure 1; 53, figure 6) supported on the rail for lifting and lowering the reinforcement member (P), wherein the carry-in step includes carrying the reinforcement member into the hub by using the rail and the pulley (figure 1).
While Numajiri teaches that the rail is central to the axis of the hub and the hoisting is done through the opening, Numajiri does not explicitly teach the rail extending from the opening portion to the inside of the hub, so that at least a part of the pulley is disposed outside the opening portion and at least a part of the rail is disposed inside the hub.
Vangy teaches a hoisting method for a wind turbine (figure 1c, 2) comprising a rail (31) and pulley (33) for lifting and lowering components (figures 1c and 2), wherein the rail (31) extends at least from the opening portion (16) to the inside of the hub (15), so that at least a part of the pulley (33) is disposed outside of the opening and at least a part of the rail is disposed inside of the hub (portion closed by hatch 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted the rail and pulley position of Vangy in the process of Numajiri in order to provide a centrally positioned protruding rail which would allow for 
Claim 3:
	Numajiri teaches that the hub (4) supports a plurality of wind turbine blades (5), and wherein the installment step includes installing the rail (50) between blade roots of the wind turbine blades inside the hub (figure 1).  Similarly, Vangy teaches the rail being positioned centrally between blade roots (figure 2)
Claim 5:
	Vangy teaches that the pulley (33) is supported on the rail (31) via a supporting mechanism (39) at least partially including a movable part which is movable along the rail (figure 2), and wherein the installment step includes installing the pulley outside the opening portion by moving the movable part of the supporting mechanism along the rail and fixing the movable part (figure 2).
Claim 6:
	Numajiri teaches that the carry-in step includes lifting and lowering the reinforcement member by using a winch (51A) connected to a wire (52A) inserted through the pulley (53).
Claim 7:
	Numajiri teaches that the wind turbine power generation facility includes a nacelle (3) rotatably supporting a rotor (4) which includes the wind turbine blades (5) and the hub (41, 42), and a tower (2) supporting the nacelle yaw-rotatably (figure 1), and wherein the carry-in step includes lifting and lowering the reinforcement member by using the winch (31) installed on an upper part of the nacelle (figure 5).
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numajiri in view of Uriarte and further in view of Vangy as applied to claim 2 above, and further in view of Eriksen et al. (US 2011/0211955).
Claim 8:
	Numajiri/Uriarte/Vangy teaches the method recited in claims 1 and 2 above.  Furthermore, Numajiri/Vangy teaches that the rail (31, Vangy) includes a plurality of rollers (39, Vangy) arranged in parallel to one another along a horizontal direction which is perpendicular to a longitudinal direction of the rail (figure 2, Vangy), and wherein the carry-in step includes placing the reinforcement member on the rollers (via the pulleys 33, Vangy) and carrying the reinforcement member through the opening portion (figure 1, Numajiri).
	Numajiri/Uriarte/Vangy does not explicitly teach that the rail includes a plurality of rollers arranged inside the hub.
	Eriksen teaches a wind turbine (1) including a rail system (10, 11, 12) for lifting and/or transporting a device (abstract) wherein the rail includes a plurality of rollers (12; movable along the length of 11) arranged inside the hub (9) and wherein the rail extends from within the hub to the exterior of the hub through an opening (13).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the rail and roller system of Eriksen in the wind turbine of Numajiri/Uriarte/Vangy since the rail and roller system provides a mechanism by which the reinforcement member is both hoisted up to the nacelle and transported within the nacelle for reinforcement.
.

Allowable Subject Matter
Claims 4, 12 and 13 are allowed.
Claim 4 is allowed for the reasons indicated in the previous office action since the claim was rewritten to overcome the rejections under 35 U.S.C. 112(b) and includes all of the limitations of the base claim and intervening claims.
Claims 12 and 13 stand as allowed due their dependency from claim 4.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the remarks do not allege that Numajiri fails to teach the elements of previous claim 1, rather only that Numajiri fails to teach the newly added limitations of claim 1 for which the examiner relies on the newly cited reference Uriarte.  Similarly, with regard to claim 8, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726